Citation Nr: 1025512	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-37 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1989 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The Veteran had a hearing before the Board in February 2009 and 
the transcript is of record.

The case was brought before the Board in May 2009, at which time 
the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him a VA 
examination.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

The Board notes that after the last January 2010 Supplemental 
Statement of the Case (SSOC) was prepared by the RO, the VA 
received additional non-duplicative evidence pertinent to the 
issue on appeal.  An additional SSOC was not prepared, but this 
is not necessary because the Veteran waived local jurisdictional 
review in a May 2010 signed statement.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him 
from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in February 2005 and March 2006.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
March 2006 letter explained how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
conjunction with his TDIU claim in 2009.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's disabilities since he was last 
examined.  The Veteran has not reported receiving any recent 
treatment specifically for his service-connected conditions 
(other than at VA, which records are in the file), and there are 
no records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2009 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination must 
be, and the Board concludes the examinations in this case are 
adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

TDIU

Essentially, the Veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, currently evaluated as a combined 80 percent 
disabling, and mainly due to his service-connected posttraumatic 
stress disorder (PTSD), currently rated as 50 percent disabling.  

His service connected disabilities specifically include the 
following: PTSD, evaluated as 50 percent disabling; 
gastroesophageal reflux disease (GERD), evaluated as 30 percent 
disabling; a cervical spine disability, evaluated as 20 percent 
disabling; a lumbar spine disability, evaluated as 20 percent 
disabling; and residuals of a circumcision, chicken pox and acne 
all rated non-compensable. 

The Veteran claims he was let go from his last job working in 
maintenance at a local Illinois University because of his poor 
attendance and inability to get along with his supervisor.  He 
indicates he worked at the University from 1995 until March 2004.  
From 2000 he also was a student at the University, and managed to 
obtain his Bachelor's Degree in May 2005 in social work.  Even 
so, the Veteran does not feel he is psychologically capable of 
maintaining employment elsewhere.

In contrast to this claim, recent evidence confirms the Veteran 
worked after March 2004 as a social worker for a short period of 
time until February 25, 2009.  The employer indicates the Veteran 
had poor performance, but the Veteran filed a lawsuit against the 
employer claiming he was fired because of disability 
discrimination against him.  Specifically, the Veteran claims the 
employer found out he suffered from PTSD and fired him due to 
discrimination and not due to poor performance.  The Board finds 
significant that the Veteran, within the Court documents, does 
not claim he was a poor performer at his job due to 
manifestations of his PTSD.  Rather, the Veteran claims he was 
distracted at times from his job because he served as the primary 
caretaker of his sick mother, which was a circumstance his 
employer was aware of. 

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Therefore, the Veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), and 
the only remaining question in this case is whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the above percentages for 
service-connected disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
Veteran unemployable.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating based 
upon individual unemployability, neither 
appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In other 
words, the BVA must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than other 
veterans with an 80 [percent] combined 
disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

Again, the Veteran indicated on his TDIU form that he completed a 
four-year college degree and last worked in March 2004.  More 
recent evidence, however, indicates the Veteran was hired in 
August 2008 as a social worker, but the job was short lived and 
he was terminated in February 2009. 

Although the Veteran maintains that his service-connected 
conditions render him unemployable, the preponderance of the 
evidence is against such a conclusion.  

VA outpatient treatment records confirm the Veteran receives a 
significant amount of ongoing medical care for his PTSD.  With 
regard to employability, the medical records indicate the Veteran 
was suspended from his first job due to poor attendance, but also 
note the Veteran was reinstated when it was discovered his 
supervisor was intoxicated at the time of the suspension.  An 
August 2004 treatment record confirms, at that time, the Veteran 
was working on completing a degree in social work at Northeastern 
Illinois University.  

Thereafter, the evidence indicates he was hired in August 2008 as 
a social worker, but the job was short-lived.  The Veteran was 
terminated in February 2009 and the Veteran has since initiated a 
claim of wrongful termination based on discrimination over his 
PTSD disability.  According to the Veteran's employer records, 
the Veteran was terminated as a social worker based on his poor 
performance review.  The Veteran initiated a lawsuit, however, 
claiming his employer terminated him based on his PTSD 
disability.  Within the court document, the Veteran claims his 
poor performance had nothing at all to do with his PTSD, but 
rather he was distracted with his responsibilities as the primary 
caretaker of his sick mother.  The Board finds significant that 
the Veteran does not attribute his termination from this job to 
manifestations of his service-connected disability, but rather 
attributes his termination to his life circumstances and employer 
discrimination.

The Board finds significant that the Veteran's claim here, that 
his PTSD renders him unemployable, is in stark contrast to his 
claim before the Judicial Court in his local jurisdiction, that 
he is employable notwithstanding employer discrimination. 

The Veteran was afforded a VA psychiatric examination in October 
2008 where the examiner confirmed a diagnosis of PTSD, noted as 
"moderate" in severity with an assigned global assessment 
functioning (GAF) score of 60.  

The Veteran was afforded VA examinations in October 2009 with 
regard to all his service-connected disabilities to ascertain the 
affect, if any, his disabilities had on his ability to obtain and 
retain meaningful employment.

The October 2009 VA gastrointestinal examination report noted 
diagnoses of hiatal hernia and GERD, but found neither disability 
precluded the Veteran's ability to work.  The VA orthopedic 
examination report found very little objective evidence of any 
spine disability, to include normal findings of muscular and 
neurological functioning.  Rather, the examiner diagnosed the 
Veteran with myofascial pain of the upper cervical and trapezial 
region and mechanical low back pain.  With regard to 
employability, the examiner opined that the Veteran's diagnoses 
do not affect usual occupational or daily activities.

The Veteran was also afforded a social and industrial survey 
examination in October 2009 where the examiner noted all of the 
Veteran's service-connected disabilities and, after objective 
testing, diagnosed the Veteran with PTSD, assigning a GAF score 
of 55.  With regard to employability, the examiner found that 
"the patient remains employable."  Although the Veteran clearly 
had some problems with his past employment due to "his issues of 
depression and anxieties," the examiner concluded that the 
Veteran remained employable.  The Board finds noteworthy that 
this opinion was rendered after his termination as a social 
worker in February 2009.

The opinion was partially based on the fact that the Veteran 
managed to obtain a bachelor's degree and his current disability 
does not include "major mental illness, such as psychosis or 
dementia."  The examiner was confident that with continued 
treatment the Veteran could "perform some kind of job." 

The Board finds the October 2009 examiners' opinions persuasive.  
They are based on a thorough examination and a complete review of 
the claims folder.  

The Board notes the Veteran has supplied various statements from 
private physicians noting and confirming past treatment and past 
hospitalization for mental illness.  The Board also finds 
noteworthy that VA outpatient treatment records throughout time 
indicate varying GAF scores associated with his mental 
disability, ranging from 31 to 60.  

The Veteran's medical history was certainly considered in 
rendering this decision and the October 2009 VA examiners further 
noted reviewing the claims folder.  Although there is evidence 
that the Veteran's disabilities clearly inhibit some occupational 
activities, no medical professional has ever opined that the 
Veteran is currently unemployable from any form of occupation due 
solely to his service-connected disabilities.  Indeed, the 
October 2009 VA psychiatrist specifically opined to the contrary.  

The Board has considered the Veteran's statements.  Although his 
statements have been inconsistent and misleading at times, the 
Board does not contest that the Veteran's service-connected 
disabilities are serious and cause limitations, clearly they do.  
Standing alone, however, it is not apparent that they would 
impede the Veteran's ability to retain any substantial 
employment, especially in light of the Veteran's college 
education, which he was able to complete notwithstanding his 
service-connected disabilities.  There is simply no persuasive 
evidence that the Veteran is totally unemployable due solely to 
his service-connected disabilities. 

In Van Hoose, the Court noted, 

The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is 
not enough.  A high rating in itself is 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this case, 
as in Van Hoose, there simply is no evidence of unusual or 
exceptional circumstances to warrant a total disability rating 
based on the Veteran's service-connected disabilities alone.  

Accordingly, given the evidence of record, the Board finds that 
the Veteran's service-connected disabilities alone do not result 
in marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  In the absence of any persuasive evidence of 
unusual or exceptional circumstances beyond what is contemplated 
by the assigned combined disability evaluation of 80 percent, the 
preponderance of the evidence is against the Veteran's claim that 
he is precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities, even when 
his disability is assessed in the context of subjective factors 
such as his occupational background and level of education.  
Therefore, a total disability rating for compensation purposes 
based on individual unemployability is not warranted in this 
case.




ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


